  Case: 1:16-cv-05486 Document #: 389 Filed: 02/24/20 Page 1 of 1 PageID #:17854
        Case: 18-2852    Document: 73         Filed: 02/24/2020    Pages: 1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                   February 24, 2020

                                         Before

                        WILLIAM J. BAUER, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge


No. 18-2852

VIAMEDIA, INC.,                               Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Northern District of Illinois,
                                              Eastern Division.
      v.
                                              No. 1:16-cv-05486
COMCAST CORPORATION, et al.,
    Defendants-Appellees.                     Amy J. St. Eve,
                                              Judge.



                           ORDER ON SEALED EVIDENCE

       After considering the parties’ responses to our Order to Show Cause issued
December 9, 2019, the following pages of the parties’ appendices filed with this court
are hereby UNSEALED and be available for public inspection:
              A116–20, A121–23, A135–64, A211–19, A230–36, A245–
              48, A553–57, A560, A564, A637, A648, A684–87, A782–
              90, A798–813, A886–87, DA664, DA685, DA687–88.
       In addition, the court hereby ORDERS the parties to show cause why all other
evidence filed under seal with this court should not be unsealed. The parties’ responses
shall be due 21 days from the issuance of this order.
